COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-08-177-CV





SONIA MARR AND ALL OTHER 	APPELLANT

OCCUPANTS



V.



U.S. BANK NATIONAL ASSOCIATION 	APPELLEE

AS A TRUSTEE FOR THE C-BASS 

MORTGAGE LOAN ASSET-BACKED 

CERTIFICATES, SERIES 
2006-CB2



----------



FROM COUNTY COURT AT LAW NO. 2 OF DENTON 
COUNTY



------------



MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT



------------



On April 30, 2008 and May 15, 2008, we notified appellant, in accordance with rule of appellate procedure 42.3(c), that we would dismiss this appeal unless the $175 filing fee was paid.  
See
 
Tex. R. App. P.
 42.3(c).  Appellant has not paid the $175 filing fee.
(footnote: 2)  
See
 
Tex. R. App. P.
 5, 12.1(b).

Because appellant has failed to comply with a requirement of the rules of appellate procedure and the Texas Supreme Court’s order of August 28, 2007,
(footnote: 3) we dismiss the appeal.  
See
 
Tex. R. App. P
. 42.3(c), 43.2(f).

Appellant shall pay all costs of this appeal, for which let execution issue.  
See
 
Tex. R. App. P.
 43.4.



PER CURIAM





PANEL D:  MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.



DELIVERED:
  June 19, 2008

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:We note that appellant filed an affidavit of indigence with the trial court, and that the trial court sustained the contests to this affidavit made by the court reporter and county clerk because appellant failed to comply with rule of  appellate procedure 20.1.  However, appellant did not challenge these rulings in this court.


3:See
 Supreme Court of Tex., 
Order Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of Appeals and Before the Judicial Panel on Multidistrict Litigation
, Misc. Docket No. 07-9138 (Aug. 28, 2007) (listing fees in court of appeals).